DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/25/2022. Applicant amended claims 1, 6, 8, 11, 18, and 20. Claims 1–6, 8–16, and 18–22 are pending and are examined below.
Continued examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114. Applicant's submission filed on 10/25/2022 has been entered.
Response to remarks and arguments
As to the claim objections, Applicant’s amendments filed on 10/25/2022 obviate the claim objections. Accordingly, the claim objections are withdrawn.
	Applicant’s arguments and amendments filed on 10/25/2022 in regards to claim rejections under § 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
	Claims 1, 4, 11, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Zhuang et al. (doi: 10.1109/TSMC.2019.2955478)1; from here on referred to as Zhuang.
	As to claim 1, Zhuang discloses a computer-implemented method for controlling a vehicle, using a brain machine interface (BMI) device, comprising: 
	training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function (“In the training phase, the raw EEG signals are labeled according to different types of manipulation MI [motor-imagery] obtained from the testing subject.” See at least p. 5393. See also p. 5395 which shows Table I detailing the relationship between subject motor imagery (i.e., neural data) and a driving instruction (i.e., a neural gesture emulation function).); 
	receiving a continuous data feed of neural data from the user using the BMI device, wherein the continuous data feed of neural data is based on brain activity of the user without any movement being performed by the user (“MI-based BCI relies on the subject’s control of a specific brain rhythm that appears as an oscillating EEG potential at a particular frequency …. The motor and sensory area of brain will be activated when the subject is … imagining moving.” See at least p. 5392. “The subject physically remained still and mentally performed MI [motor imagery] concentratedly in the online experiments.” See at least p. 5403. Summing up, the subject provides a continuous data feed of neural data while remaining still and imagining movement—i.e., not performing any movement.); 
	determining, from the continuous data feed of neural data, a user intention for a vehicle control function (“In the testing phase, classification is executed to identify the manipulation intention by using the acquired real-time EEG signal …. The control command is generated by the shared control method using the identified manipulation intention.” See at least pp. 5393–5394. See also p. 5398 which shows Table III detailing the relationship between classification of EEG signals and a corresponding vehicle control function.); and 
	executing the vehicle control function based on the user intention (“The control command is generated by the shared control method using the identified manipulation intention.” See at least p. 5394.). 
	Independent claims 11 and 20 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
	As to claim 4, Zhuang discloses:
	evaluating the continuous data feed of neural data to determine a user engagement value associated with the user intention (“The subject would not keep performing MI in the online experiment but the BCI will continue classifying EEG signals.” Emphasis added; see at least p. 5398.); and
	executing the vehicle control function responsive to determining that the user engagement value exceeds a threshold for user engagement (“When three consecutive classification results [i.e., threshold for user engagement] are not same, user command of remain unchanged will be generated, the specific rules of user command generation is shown in Table III.” That is, a vehicle control function is only executed when the threshold of three consecutive classification results is met. Emphasis added; see at least p. 5398.).
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3, and 12–14 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang in view of Beauvais (US20170197636A1).
	As to claims 2 and 12, Zhuang fails to explicitly disclose wherein the vehicle control function comprises an instruction for vehicle parking.
	Nevertheless, Beauvais teaches a vehicle control function comprising an instruction for vehicle parking (Commands can be generated via recognized gestures – see at least ¶ 31. Such commands can include “self-park” and “un-park” features – see at least ¶ 51.). 
	Zhuang discloses training a BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function; determining, from a continuous data feed of neural data, a user intention for a vehicle control function; and executing the vehicle control function based on the user intention. Beauvais teaches executing a vehicle control function comprising an instruction for vehicle parking based on a recognized gesture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhuang with the feature of: a vehicle control function comprising an instruction for vehicle parking, as taught by Beauvais, because, as suggested by Beauvais, this feature is useful for instances when a user wishes to perform self-parking without entering the vehicle. (See Beauvais, ¶ 3.).
	As to claims 3 and 13, Zhuang discloses executing a vehicle control function based on the neural gesture emulation function associated with the user intention (“The control command is generated by the shared control method using the identified manipulation intention.” See at least p. 5394.).
	Zhuang fails to explicitly disclose executing an aspect of automated vehicle parking via an autonomous vehicle (AV) controller.
	Nevertheless, Beauvais teaches executing an aspect of automated vehicle parking via an autonomous vehicle (AV) controller (“The BCM [body control module] 404  is an ECU …. The BCM [i.e. autonomous vehicle (AV) controller] may also be used for vehicle features such as self park and un-park features.” Emphasis added; see at least ¶ 51. Examiner notes in regards to claim 13 that the BCM also corresponds to a driver assistance controller.).
	Zhuang discloses training a BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function; determining, from a continuous data feed of neural data, a user intention for a vehicle control function; and executing a vehicle control function based on the neural gesture emulation function associated with the user intention. Beauvais teaches executing an aspect of automated vehicle parking via an autonomous vehicle (AV) controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhuang with the feature of: executing an aspect of automated vehicle parking via an autonomous vehicle (AV) controller, as taught by Beauvais, because, as suggested by Beauvais, this feature is useful for instances when a user wishes to perform self-parking without entering the vehicle. (See Beauvais, ¶ 3.).
	As to claim 14, Zhuang discloses wherein the processor is further configured to:
	evaluate the continuous data feed of neural data to determine a user engagement value associated with the user intention (“The subject would not keep performing MI in the online experiment but the BCI will continue classifying EEG signals.” Emphasis added; see at least p. 5398.); and
	execute the vehicle control function responsive to determining that the user engagement value exceeds a threshold for user engagement (“When three consecutive classification results [i.e., threshold for user engagement] are not same, user command of remain unchanged will be generated, the specific rules of user command generation is shown in Table III.” That is, a vehicle control function is only executed when the threshold of three consecutive classification results is met. Emphasis added; see at least p. 5398.).
Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang in view of Kim et al. (doi: 10.1145/1378773.1378778)2; from here on referred to as Kim.
	As to claim 5, Zhuang discloses:
	receiving, from a data input device, a data feed indicative of a user body gesture (“After the EEG headset was worn, the subject just need to make the corresponding MI while they moved the steering wheel or stepped pedals. Once the driving instruction was detected, the EEG data segments will be labeled and recorded simultaneously by another computer program.” See at least pp. 5394–5395. See also p. 5395 which shows Table I detailing the relationship between subject motor imagery (i.e., neural data) and a driving instruction (i.e., a neural gesture emulation function).);
	obtaining a continuous neural data feed from the user performing the user body gesture (“After the EEG headset was worn, the subject just need to make the corresponding MI while they moved the steering wheel or stepped pedals. Once the driving instruction was detected, the EEG data segments will be labeled and recorded simultaneously by another computer program.” See at least pp. 5394–5395.); and
	generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function (“After the EEG headset was worn, the subject just need to make the corresponding MI while they moved the steering wheel or stepped pedals. Once the driving instruction was detected, the EEG data segments will be labeled and recorded simultaneously by another computer program.” See at least pp. 5394–5395. See also p. 5395 which shows Table I detailing the relationship between subject motor imagery (i.e., neural data) and a driving instruction (i.e., a neural gesture emulation function).).
	Zhuang fails to explicitly disclose a repeating geometric motion; and repeating the repeating geometric motion.
	Nevertheless, Kim teaches a repeating geometric motion; and repeating the repeating geometric motion (Circling is considered as a gesture for controlling a car, in which circling can be performed by “either a single or two consecutive circle movements.” See at least p. 31. Continuing, for classification of gestures, “10 or 20 samples of each gesture per user”  are recorded. See at least p. 35.).
	Zhuang discloses receiving, from a data input device, a data feed indicative of a user body gesture; generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function; and generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function. Kim teaches performing a repeating geometric motion; and repeating the repeating geometric motion for at least classification purposes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhuang with the features of: a repeating geometric motion; and repeating the repeating geometric motion, as taught by Kim, because performing a repeating geometric motion is useful for gesture classification as it is easily recognizable. Indeed, Kim says , “gesture 1 and gesture 4 [i.e., circling] achieved the highest recognition rates.” (Kim, p. 37).
	As to claim 6, Zhuang discloses executing the neural gesture emulation function based on the user engagement value (“When three consecutive classification results [i.e., threshold for user engagement] are not same, user command of remain unchanged will be generated, the specific rules of user command generation is shown in Table III.” That is, a vehicle control function is only executed when the threshold of three consecutive classification results is met. Emphasis added; see at least p. 5398.).
Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang in view of Park et al. (US20210132699A1); from here on referred to as Park.
	As to claims 8 and 18, Zhuang discloses determining that a user engagement value does not exceed a threshold for user engagement (“When three consecutive classification results [i.e., threshold for user engagement] are not same, user command of remain unchanged will be generated, the specific rules of user command generation is shown in Table III.” That is, a vehicle control function is only executed when the threshold of three consecutive classification results is met. Emphasis added; see at least p. 5398.).
	Zhuang fails to explicitly disclose outputting a message indicating a suggestion associated with user engagement.
	Nevertheless, Park teaches outputting a message indicating a suggestion associated with user engagement (“The processor 120 can output a guidance message indicating a gesture recognition fail through the display 140.” See at least ¶ 85.).
	Zhuang discloses training a BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function; determining, from a continuous data feed of neural data, a user intention for a vehicle control function; and executing the vehicle control function based on the user intention. Park teaches outputting a message indicating a suggestion associated with user engagement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhuang with the feature of: outputting a message indicating a suggestion associated with user engagement, as taught by Park, because notifying a user of a failure of gesture recognition is a well-known and useful feature in the art for ensuring that a user can perform gesture control correctly.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang in view of Hsu et al. (doi: 10.1007/s40815-016-0259-9)3; from here on referred to as Hsu.
	As to claim 9, Zhuang fails to explicitly disclose wherein the vehicle control function is associated with a set of Gaussian kernel-type membership functions.
	Nevertheless, Hsu teaches a set of Gaussian kernel-type membership functions associated with gestures (“The purpose of this study is to investigate the possibilities of using electroencephalography (EEG) signal to classify imaginary lower limb stepping movements and to design a robust motor imagery classifier based on support vector machine (SVM).” See at least p. 566. “Recalling the objective of SVM …. a Gaussian kernel is used.” That is, due to the performance of imagery classification based on SVM, a Gaussian kernel is used in this study. Emphasis added; see at least p. 571. “Comparison of the classification accuracies among different classifiers are listed in Table 2. SVM performs better than the baseline classifier k-NN.” That is, the gaussian kernel-type membership functions are indeed for classification of EEG signals. See at least p. 573.).
	Zhuang discloses receiving, from a data input device, a data feed indicative of a user body gesture; generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function; and generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function. Hsu teaches a set of Gaussian kernel-type membership functions associated with gestures.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhuang with the feature of: a set of Gaussian kernel-type membership functions associated with gestures, as taught by Hsu, because, as Hsu suggests, SVM—which utilizes Gaussian kernel(s)—performs well for classifying gestures with motor movements. (See Hsu, p. 573).
Claims 10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang in view of Hsu as applied to claim 9, further in view of Beauvais.
	As to claims 10 and 19, the combination of Zhuang and Hsu discloses a set of Gaussian kernel-type membership functions (See at least rejection of claim 9).
	The combination of Zhuang and Hsu fails to explicitly disclose wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle.
	Nevertheless, Beauvais teaches a control command for automatically parking the vehicle (Commands can be generated via recognized gestures – see at least ¶ 31. Such commands can include “self-park” and “un-park” features – see at least ¶ 51.).
	Zhuang discloses receiving, from a data input device, a data feed indicative of a user body gesture; generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function; and generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function. Hsu teaches a set of Gaussian kernel-type membership functions associated with gestures. Beauvais teaches a control command for automatically parking the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zhuang and Hsu with the feature of: a control command for automatically parking the vehicle, as taught by Beauvais, because this feature is useful for instances when a user wishes to perform self-parking without entering the vehicle. (See Beauvais, ¶ 3).
Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable under Zhuang in view of Beauvais, further in view of Kim.
	As to claim 15, Zhuang discloses:
	receiving, from a data input device, a data feed indicative of a user body gesture (“After the EEG headset was worn, the subject just need to make the corresponding MI while they moved the steering wheel or stepped pedals. Once the driving instruction was detected, the EEG data segments will be labeled and recorded simultaneously by another computer program.” See at least pp. 5394–5395. See also p. 5395 which shows Table I detailing the relationship between subject motor imagery (i.e., neural data) and a driving instruction (i.e., a neural gesture emulation function).);
	obtaining a continuous neural data feed from the user performing the user body gesture (“After the EEG headset was worn, the subject just need to make the corresponding MI while they moved the steering wheel or stepped pedals. Once the driving instruction was detected, the EEG data segments will be labeled and recorded simultaneously by another computer program.” See at least pp. 5394–5395.); and
	generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function (“After the EEG headset was worn, the subject just need to make the corresponding MI while they moved the steering wheel or stepped pedals. Once the driving instruction was detected, the EEG data segments will be labeled and recorded simultaneously by another computer program.” See at least pp. 5394–5395. See also p. 5395 which shows Table I detailing the relationship between subject motor imagery (i.e., neural data) and a driving instruction (i.e., a neural gesture emulation function).).
	The combination of Zhuang and Beauvais fails to explicitly disclose a repeating geometric motion; and repeating the repeating geometric motion.
	Nevertheless, Kim teaches a repeating geometric motion; and repeating the repeating geometric motion (Circling is considered as a gesture for controlling a car, in which circling can be performed by “either a single or two consecutive circle movements.” See at least p. 31. Continuing, for classification of gestures, “10 or 20 samples of each gesture per user”  are recorded. See at least p. 35.).
	Zhuang discloses receiving, from a data input device, a data feed indicative of a user body gesture; generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function; and generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function. Beauvais teaches executing an aspect of automated vehicle parking via an driver assistance controller. Kim teaches performing a repeating geometric motion; and repeating the repeating geometric motion for at least classification purposes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zhuang and Beauvais with the features of: a repeating geometric motion; and repeating the repeating geometric motion, as taught by Kim, because performing a repeating geometric motion is useful for gesture classification as it is easily recognizable. Indeed, Kim says , “gesture 1 and gesture 4 [i.e., circling] achieved the highest recognition rates.” (Kim, p. 37).	As to claim 16, Zhuang discloses executing the neural gesture emulation function based on the user engagement value (“When three consecutive classification results [i.e., threshold for user engagement] are not same, user command of remain unchanged will be generated, the specific rules of user command generation is shown in Table III.” That is, a vehicle control function is only executed when the threshold of three consecutive classification results is met. Emphasis added; see at least p. 5398.).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang  in view of Hazra et al. (US20220011855A1; from here on referred to as Hazra).
	As to claim 21, Zhuang fails to explicitly disclose determining an offset value based on user fatigue.
	Nevertheless, Hazra teaches determining an offset value based on user fatigue (“Initial gestures may require coarse, or large motions; due to algorithm adaptivity, the actual motion required to convey a gesture may be substantially reduced. In other words, gesture sensitivity may also be gradually increased. This … reduc[es] user fatigue.” That is, determining an altered motion required to perform a correct gesture corresponds to determining an offset value; here, the offset value is based on user fatigue. See at least ¶ 242.).
	Zhuang discloses training a BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function; determining, from a continuous data feed of neural data, a user intention for a vehicle control function; and executing a vehicle control function based on the neural gesture emulation function associated with the user intention. Hazra teaches determining an offset value based on user fatigue.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Zhuang with the feature of: determining an offset value based on user fatigue, as taught by Hazra, because, as Hazra suggests, this feature is useful in the sense that “gestures that users do not find comfortable [i.e., generate high fatigue] and lead to fast transition times may be removed.” (Hazra, ¶ 242).
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhuang in view of Kim as applied to claim 5, further in view of Hsu.
	As to claim 22, Zhang discloses correlating the continuous neural data feed to a vehicle control function (See at least rejection of claim 1). 
	The combination of Zhuang and Kim fails to explicitly disclose correlating the continuous neural data feed to a fuzzy state associated with a vehicle control function.
	Nevertheless, Hsu teaches correlating a continuous neural data feed to a fuzzy state associated with a gesture (“We introduce fuzzy SVM (FSVM) … to serve as the motor imagery classifier to gain high classification accuracy” That is, classification of motor imagery is correlated to a fuzzy state. Emphasis added; see at least p. 567. “The highest classification accuracy … is obtained when FB-CSP and the proposed Type-II FSVMs (FSVM with the proposed kernel-induced membership function) serve as the representation and classifier, respectively.” That is, EEG signals (i.e., continuous neural data) is indeed correlated to a fuzzy state. See at least p. 574.). 
	Zhuang discloses receiving, from a data input device, a data feed indicative of a user body gesture; generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function; and generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function. Kim teaches performing a repeating geometric motion; and repeating the repeating geometric motion for at least classification purposes.	Hsu teaches correlating a continuous neural data feed to a fuzzy state associated with a gesture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Zhuang and Kim with the feature of: correlating a continuous neural data feed to a fuzzy state associated with a gesture, as taught by Hsu, because, as Hsu suggests, the utilization of fuzzy states provides high accuracy for classifying gestures. (See Hsu, p. 574).
Conclusion
The following prior art made of record and not relied upon pertains to Applicant’s disclosure:
Chin et al. (WO2020204809A1) – discloses a computer-implemented method for controlling a vehicle, using a brain machine interface (BMI) device, in which a continuous data feed of neural data from the user is received as to determine and subsequently execute a vehicle control function.
Mason (US20150054748A1) – discloses determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry.
Rothberg et al. (US20190196600A1) – discloses generating a digital representation of a body gesture performed by the user.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 J. Zhuang, K. Geng and G. Yin, "Ensemble Learning Based Brain–Computer Interface System for Ground Vehicle Control," in IEEE Transactions on Systems, Man, and Cybernetics: Systems, vol. 51, no. 9, pp. 5392-5404, Sept. 2021, doi: 10.1109/TSMC.2019.2955478. 
        2 Kim, Jonghwa, Stephan Mastnik, and Elisabeth André. "EMG-based hand gesture recognition for realtime biosignal interfacing." In Proceedings of the 13th international conference on Intelligent user interfaces, pp. 30-39. 2008. doi: 10.1145/1378773.1378778.
        3 Hsu, WC., Lin, LF., Chou, CW. et al. EEG Classification of Imaginary Lower Limb Stepping Movements Based on Fuzzy Support Vector Machine with Kernel-Induced Membership Function. Int. J. Fuzzy Syst. 19, 566–579 (2017). https://doi.org/10.1007/s40815-016-0259-9